Citation Nr: 1544786	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-40 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status post Osgood-Schlatter's disease in left knee with due to degenerative arthritis (left knee disability) since March 1, 2010.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1983 to February 1986. 

These matters come on appeal before the Board of Veteran's Appeals (Board) from a March 2010 rating by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO), which in pertinent part, denied an evaluation in excess of 10 percent for left knee disability.  In an April 2010 rating decision, the RO awarded a temporary total disability rating for convalescence following surgery on the left knee from January 15, 2010 to February 28, 2010, and continued a 10 percent rating thereafter.  Given the award, the matter on appeal has been re-characterized as entitlement to an increased rating since March 1, 2010. 

In an April 2015 correspondence, the Veteran reported that he had to leave his job because of the severity of his bilateral knee disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  As such, a claim TDIU has been raised and is considered on appeal.

In August 2015, the Veteran again testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

A review of the documents contained on the Virtual VA paperless claims processing system has been performed in conjunction with this decision.

The issues of entitlement to increased rating for right knee disability, as well as entitlement to service connection for anxiety disorder, and a petition to reopen previously denied claim for entitlement to service connection for low back disorder were raised by the Veteran during the August 2015 hearing as well as in an August 2015 informal hearing presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased evaluation for left knee disability, and he has recently asserted entitlement to a TDIU based on the severity of his bilateral knee disabilities.  Based on a review of evidence of record, the Board finds that additional development is needed prior to adjudication of the claims. 

During the August 2015 hearing, the Veteran testified that his left knee disability had worsened since he was lasted evaluated by VA in July 2010.  See hearing transcript, page 4.  Given the Veteran's lay testimony as well as the passage of time since the last VA examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disability. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Accordingly, in order to accurately assess the severity of the Veteran's service-connected left knee disability, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).

The Veteran also testified that he now receives disability benefits from the Social Security Administration (SSA) because of the severity of his knee problems.  See hearing transcript, page 5.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

In addition, the Board notes that the most recent VA treatment record associated with the Veteran's claims file is dated in March 2012.  Notably, during the Board hearing, the Veteran testified that he had recently seen his treating VA orthopedist in July 2015 for his bilateral knee problems.  The Veteran's VA treatment records should be updated and associated with the claims folder. 

Lastly, during the August 2015 Board hearing, the Veteran testified that he had to leave his job because of the severity of his bilateral knee disability.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the record. 

While the Veteran has asserted that his disabilities affects his ability to maintain his employment, it is unclear whether the Veteran's service-connected disabilities will satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Even if the Veteran does not meet the percentage requirements, it is VA's policy is to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  Id.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim under 38 C.F.R. § 4.16 for schedular and extra-schedular considerations.  Any additional development should be undertaken as necessary.
 
 2.  Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

3.  Obtain the Veteran's VA treatment records dated from March 2012 forward.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.
 
 4.  Schedule the Veteran for a VA orthopedic examination to determine the nature and severity of his left knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including X-rays, should be conducted.  All pertinent knee pathology which is found on examination should be noted in the evaluation report. 

In the examination report, the examiner should discuss any limitation of motion of the Veteran's knee.  Also, the examiner should discuss any instability found to be associated with the service-connected disorder. 

Further, the examiner should discuss whether either of the Veteran's knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses any of his repeatedly over a period of time.

The examiner should also provide an opinion addressing the extent to which the Veteran's bilateral knee disabilities affect his ability to obtain or retain substantially gainful employment, without regard to his age or nonservice-connected disabilities. 

The examiner must explain the rationale for all opinions.
 
 5.  After accomplishing any additional development deemed appropriate, readjudicate the claims for increased rating for the service-connected left knee disability as well as the claim for a TDIU rating.  The adjudication the TDIU claim should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a).  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






